Citation Nr: 0736042	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  02-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right eye disorder as 
secondary to the veteran's service-connected migraine 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
depression, tinnitus, a right eye condition and an 
unspecified disorder manifested by dizziness as secondary to 
the veteran's service-connected migraine headaches.  

In January 2004, the Board denied service connection for 
depression secondary to the veteran's service-connected 
migraines.  As such, this issue is no longer on appeal.  In 
the same action, the Board remanded for additional 
development the issues of service connection for tinnitus and 
service connection for a right eye condition and an 
unspecified disorder manifested by dizziness as secondary to 
the veteran's service-connected migraine headaches.  

In a November 2004 rating decision, issued in December 2004, 
the RO granted service connection for tinnitus on a direct 
basis at a 10 percent disability rating.  As this is 
considered a grant in full for service connection of 
tinnitus, the issue of service connection of tinnitus on a 
secondary basis is moot and is no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).   

The remaining issues on appeal were returned to the Board, 
and in September 2006, the Board denied service connection 
for an unspecified disorder manifested by dizziness as 
secondary to the veteran's service-connected migraine 
headaches.  As such this issue is no longer an appeal.  Also 
in the September 2006 action, the Board remanded the issue of 
service connection for a right eye disorder as secondary to 
the veteran's service-connected migraine headaches, which is 
again before the Board for further appellate review.




FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran has a right eye disorder that is related to his 
service-connected migraine headaches.


CONCLUSION OF LAW

Claimed right eye disorder is not proximately due to or the 
result of service-connected migraine headaches, and was not 
aggravated thereby.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letters sent to the 
appellant on April 2002, January 2004 and December 2006 that 
fully addressed all four notice elements.  These letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued on March 13, 2007, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish a disability rating and an effective 
date for the award of benefits if service connection is 
awarded.  In this case, this notice was provided in the 
December 2006 letter, after the initial AOJ decision.  
However, since service connection is being denied, no rating 
or effective date will be assigned with respect to this 
claimed condition.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The veteran contends that he has a right eye disorder that is 
a result of his service-connected migraine headaches.  The 
veteran has been service-connected for migraine headaches at 
a 50 percent disability rating since October 2000.

A May 2001 VA eye examination report reflects the diagnosis 
of optic atrophy.  the examiner opined that this could be a 
result of the vasomotor attacks due to the migraine, which 
could have caused the optic atrophy seen at that time, more 
so in the left eye.  His vision in his right eye was 20/30 
without glasses, which improved to 20/20 with glasses.  

VA treatment records from June through August 2002 reflect a 
diagnosis of optic atrophy in both eyes, but did not provide 
a link to the veteran's service-connected migraine headaches.  

A July 2003 VA eye examination report shows the examiner's 
observations that, initially, the veteran's vision in his 
right eye was 20/25.  However, although the veteran had some 
visual loss, the degree of visual loss was difficult to 
assess because the veteran was felt to be exaggerating his 
visual difficulties.  A right eye disorder was not noted.  

An April 2004 VA eye examination report shows the veteran's 
vision in his right eye to be 20/70 and 20/50.  The examiner 
did not diagnose a right eye disorder.  He noted that, with 
repeated examinations and changing vision, he felt that the 
veteran was exaggerating his symptoms.   

A February 2005 VA eye examiner opined that despite repeated 
ocular eye examination, there was no etiology detected in the 
right eye for his alleged decrease in vision.  

In a January 2006 examination report, the VA examiner 
observed that the veteran's optic nerves appeared to be 
normal in color and, therefore, the diagnosis of optic 
atrophy was suspect.  However, he opined that the problem 
associated with the diagnosis was optic atrophy.  In 
addition, the examiner indicated that the veteran had 
cataracts, one of which had been removed, that he had 
strabismus which was possibly congenital and that he may have 
congenital amblyopia.  

A January 2007 VA eye examination report reflects the 
examiner's opinion that his alleged right eye disability is 
not caused by or the result of service-connected migraines.  
The examiner provided the rationale that, upon examination, 
no abnormality of the right eye including optic atrophy was 
found except for the presence of an early cataract.  The 
examiner stated that over the past several years the veteran 
has exhibited hysterical-malingering behavior on multiple 
examinations and that his visual acuity in the right eye has 
been documented at the 20/20 level several times over the 
past six years. 

There is no competent medical evidence showing the veteran 
has a current right eye condition.  While the May 2001 
examiner diagnosed optic atrophy in both eyes and opined that 
this could be a result of the vasomotor attacks due to the 
migraine, every other medical examiner since that time has 
not diagnosed a right eye disorder.  In fact, the January 
2007 examiner stated that the veteran did not have any 
abnormality   of the right eye, including optic atrophy, with 
the exception of an early cataract. Without medical evidence 
that proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.  Thus, the 
preponderance of the medical evidence is against service 
connection for a right eye disorder as secondary to service-
connected migraines.  Accordingly, the service-connection 
claim for a right eye disorder as secondary to service-
connected migraine headaches is denied.  

The veteran has claimed that he has a right eye condition 
that is due to his migraine headaches.  In terms of the 
veteran's own statements, he, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right eye disorder secondary to the 
veteran's service-connected migraine headaches is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


